             Case 5:19-cr-00026-EGS Document 6 Filed 01/10/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               CRIMINAL NO. 19.

              v,                                       DATE FILED:

GAVIN LEE CASDORPH                                     VIOLATION:
                                                       18 U.S.C. $ 8aa(e) (malicious false
                                                       information about explosive - I count)

                                           INDICTMENT

                                            COUNT ONE

THE GRAND JURY CHARGES THAT:

                   On or about May 5, 2018, in Easton, Northampton County, in the Eastern District

of Pennsylvania, and elsewhere, defendant

                                     GAVIN LEE CASDORPH,

by means and use of an instrument of interstate or foreign commerce, that is, the Internet,

willfully   made a threat, for the purpose of issuing a threat and with knowledge that the

communication would be viewed as a threat, to kill, injure, and intimidate any individual, and

unlawfully to damage or destroy any building, vehicle, or other real or personal property by

means of fire or an explosive, and maliciously conveyed false information knowing the same to

be false, concerning an attempt, and alleged attempt being made and to be made to     kill, injure,

and intimidate any individual, and unlawfully to damage or destroy any building, vehicle, or

other real or personal property by means of fire or an explosive; that is, defendant CASDORPH

threatened to detonate multiple explosive devices he claimed to have planted on the campus       of
                                              o'kill" and "inflict the utmost damage" at the
Lafayette College in Easton, Pennsylvania, to

college.
       Case 5:19-cr-00026-EGS Document 6 Filed 01/10/19 Page 2 of 2



           In violation of Title 18, United States Code, Section 84a(e)


                                                 A TRUE BILL:



                                                 GRAND JURY FOREPERSON




k/       M. McSWAIN
     States Attorney




                                            2
